                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

CHRISTOPHER NICHOLSON,

                      Plaintiff,                    Case No. 2:18-cv-91
v.                                                  Honorable Robert J. Jonker
UNKNOWN VANDERSHAEGEN et al.,

                      Defendants.
____________________________/

                                          OPINION

              This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim against

Defendants Prunick, Naeyaert, and Bauman.        The Court will also dismiss Plaintiff’s equal

protection claims against all of the named Defendants.
                                             Discussion

               I.      Factual Allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Alger Correctional Facility (LMF) in Munising, Alger County, Michigan. The

events about which he complains occurred at that facility. Plaintiff sues Corrections Officers

Unknown Vandershaegen, Unknown Weberg, and Unknown Froberg, Prison Counselor Karen

Prunick, Resident Unit Manager Joseph Naeyaert, and Warden Catherine Bauman.

               Plaintiff alleges that on March 28, 2018, he was moved from the top bunk in cell

128 in Pine Unit to the bottom bunk in cell 138 in the same unit. Plaintiff immediately noticed

raw sewage in the toilet and asked his cellmate about it. Plaintiff’s cellmate explained that anytime

the toilet in cell 139 was flushed, waste backed up into the toilet in cell 138. Plaintiff’s cellmate

further stated that this had been going on for at least five months. On March 29, 2018, the toilet

backed up so forcefully that it caused waste to come out of the toilet and land on the wall and floor.

Plaintiff was forced to use his blanket to clean up the waste. Plaintiff complained to Defendant

Weberg, who told Plaintiff that he would have to talk to Defendant Prunick. Plaintiff asked

Defendant Weberg for a blanket exchange, but he refused. Within the next couple of days, Plaintiff

complained to Defendant Vandershaegen and asked for a new blanket. Defendant Vandershaegen

refused to give Plaintiff a blanket and told him to talk to second shift officers.

               Between April 2, 2018, and April 10, 2018, Plaintiff informed Defendant Froberg

about the toilet malfunctioning and his need for a clean blanket. Defendant Froberg told Plaintiff

that he did not care. Plaintiff kited Defendants Prunick, Naeyaert, and Bauman regarding the

problems with his toilet and his need for a clean blanket several times in April. However, Plaintiff

never received a response. On April 9, 2018, Plaintiff kited seeking medical attention because he



                                                  2
was suffering from vomiting, diarrhea, and weakness. On April 13, 2018, Plaintiff’s cellmate was

moved to another unit and Plaintiff got a new cellmate, James Earl Johnson. On April 17, 2018,

Defendant Naeyaert denied Plaintiff’s step I grievance. On April 23, 2018, Defendant Bauman

granted Plaintiff’s step II grievance appeal. Defendant Bauman then called the unit and forced

Defendant Naeyaert to have the toilet fixed and to replace Plaintiff’s blanket. Defendant Weberg

subsequently gave Plaintiff a new blanket. However, Plaintiff’s toilet was not fixed because

Defendant Weberg stood outside of his cell and stated that he could not smell sewage.

               On May 1, 2018, Plaintiff kited Defendant Bauman about the toilet. On May 8,

2018, the facility plumber came and attempted to fix Plaintiff’s toilet by “pulling the pin.” Plaintiff

states that this helped the situation, but did not completely correct the problem. Plaintiff seeks

compensatory and punitive damages, as well as declaratory and injunctive relief.

               II.     Failure to State a Claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it



                                                  3
asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged – but it has not

‘show[n]’ – that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                Plaintiff claims that Defendants’ failure to have his toilet fixed and to give him a

clean blanket violated his rights under the Eighth Amendment. The Eighth Amendment imposes

a constitutional limitation on the power of the states to punish those convicted of crimes.

Punishment may not be “barbarous” nor may it contravene society’s “evolving standards of

decency.” Rhodes v. Chapman, 452 U.S. 337, 345-46 (1981). The Amendment, therefore,

prohibits conduct by prison officials that involves the “unnecessary and wanton infliction of pain.”

Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987) (per curiam) (quoting Rhodes, 452 U.S. at 346).

The deprivation alleged must result in the denial of the “minimal civilized measure of life’s

necessities.” Rhodes, 452 U.S. at 347; see also Wilson v. Yaklich, 148 F.3d 596, 600-01



                                                   4
(6th Cir. 1998). The Eighth Amendment is only concerned with “deprivations of essential food,

medical care, or sanitation” or “other conditions intolerable for prison confinement.” Rhodes, 452

U.S. at 348 (citation omitted). Moreover, “[n]ot every unpleasant experience a prisoner might

endure while incarcerated constitutes cruel and unusual punishment within the meaning of the

Eighth Amendment.” Ivey, 832 F.2d at 954.

                In order for a prisoner to prevail on an Eighth Amendment claim, he must show

that he faced a sufficiently serious risk to his health or safety and that the defendant official acted

with “‘deliberate indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479-80

(6th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate

indifference standard to medical claims); see also Helling v. McKinney, 509 U.S. 25, 35 (1993)

(applying deliberate indifference standard to conditions of confinement claims)).

                As noted above, Plaintiff claims that the condition of his toilet caused feces and

urine from the neighboring cell to back up into his toilet, and to occasionally be forced out of the

toilet into the surrounding area. Plaintiff states that he was subjected to dangerous contamination

from his toilet for a period of 40 days. Plaintiff also claims that he cleaned feces from the area

surrounding his toilet by using his blanket and that Defendants refused to provide him with a clean

blanket for a period of 25 days. Plaintiff contends that he became sick from the unsanitary

condition of his cell.

                Initially the Court notes that Plaintiff’s claims against Defendants Prunick,

Naeyaert, and Bauman do not rise to the level of an Eighth Amendment violation. As stated above,

Plaintiff alleges that they did not respond to his initial kites, and that Defendant Naeyaert denied

his step I grievance. Liability under § 1983 may not be imposed simply because a supervisor

denied an administrative grievance or failed to act based upon information contained in a grievance



                                                  5
or kite. See Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). Moreover, contrary to Plaintiff’s

assertion that Defendant Bauman was deliberately indifferent to his needs, Plaintiff alleges that

she granted his step II grievance appeal by ordering that he be given a new blanket and that his

toilet be fixed.   After Plaintiff’s toilet remained unfixed, Defendant Bauman responded to

Plaintiff’s second kite by again ordering that his toilet be fixed. Because Plaintiff fails to allege

any facts showing that Defendants Prunick, Naeyaert, or Bauman acted with deliberate

indifference, his Eighth Amendment claims against them are properly dismissed.

               Plaintiff alleges that he spoke directly with Defendants Vandershaegen, Weberg,

and Froberg, and that each of them refused to help Plaintiff get his toilet fixed or to give him a

clean blanket. Plaintiff’s Eighth Amendment claims against Defendants Vandershaegen, Weberg,

and Froberg regarding the denial of a clean blanket and exposure to fecal contamination from the

cell next to his are not clearly frivolous. Therefore, these claims may not be dismissed on initial

review.

               Plaintiff asserts that the conditions in his cell violated his equal protection rights.

The Equal Protection Clause of the Fourteenth Amendment provides that a state may not “deny to

any person within its jurisdiction the equal protection of the laws,” which is essentially a direction

that all persons similarly situated should be treated alike. U.S. Const., amend. XIV; City of

Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). Plaintiff’s allegations make it clear

that he and his roommate were both subjected to the same conditions and that there was no

purposeful discrimination. Therefore, Plaintiff’s equal protection claims are properly dismissed.




                                                  6
                                          Conclusion

              Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants Prunick, Naeyaert, and Bauman and his equal protection claims

against all of the Defendants will be dismissed for failure to state a claim, under 28 U.S.C.

§§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c).

              An order consistent with this opinion will be entered.



Dated:    November 1, 2018                  /s/ Robert J. Jonker
                                            ROBERT J. JONKER
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               7
